               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                          4:17-CR-3125

vs.
                                                         ORDER
SHAWN THOMAS BROOKS,

                  Defendant.


      This matter is before the Court on the motion to withdraw (filing 149)
filed by the defendant's trial counsel. The motion will be denied, because
counsel's request must be filed with the U.S. Court of Appeals for the Eighth
Circuit.
      Specifically, Rule 27B(a) of the Eighth Circuit's Local Rules provides:


      Retained counsel in criminal cases, and counsel appointed to
      represent a party pursuant to the provisions of the Criminal
      Justice Act, 18 U.S.C. § 3006A, Federal Rule of Criminal
      Procedure 44, or the inherent power of a federal court, shall file a
      notice of appeal upon their client's request. Defendant's trial
      counsel, whether retained or appointed, shall represent the
      defendant on appeal, unless the Court of Appeals grants
      permission to withdraw.


8th Cir. R. 27B(a) (emphasis supplied). Therefore, trial counsel's motion must
be directed to the Court of Appeals in compliance with 8th Cir. R. 27B(a).
IT IS ORDERED that the motion to withdraw (filing 149) is
denied.


Dated this 16th day of April, 2019.


                                      BY THE COURT:



                                      John M. Gerrard
                                      Chief United States District Judge




                               -2-
